Citation Nr: 1024854	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Seattle, 
Washington, which awarded service connection for bilateral 
hearing loss (the Veteran had previously been awarded service 
connection for high tone deafness of the left ear) and assigned 
an initial noncompensable disability rating, effective as of 
February 20, 2007, the date of the Veteran's claim.  The Veteran 
expressed disagreement with the assigned initial disability 
rating for the bilateral hearing loss and perfected a substantive 
appeal.

In November 2009, the Veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  
Thereafter, in March 2010, the Veteran and his spouse testified 
at a personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO.  A transcript of each hearing has 
been associated with the Veteran's claims file.


FINDING OF FACT

Audiological examinations conducted from November 2006 to March 
2010 have revealed, at worst, a Level II hearing impairment in 
the right ear and a Level IV hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.7, 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the blanket presumption of prejudicial error in all cases imposed 
an unreasonable evidentiary burden upon VA.  Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant. 

By letter dated in April 2007 the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  The 
foregoing correspondence also provided the requisite notice with 
respect to the Dingess requirements.

This appeal arises from a grant of service connection for 
bilateral hearing loss in a June 2007 rating decision; and as the 
notice that was provided before service connection was granted 
was legally sufficient, VA's duty to notify the Veteran in this 
case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, in the above mentioned letter and other 
correspondence provided by the RO, the Veteran was notified of 
the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant VA  and private medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  The 
Veteran has been medically evaluated.  In sum, the Board finds 
that the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under the 
mandates of the VCAA. 



Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the 
initial assignment of a disability rating,  the severity of the 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

In rating service-connected hearing loss, disability ratings are 
derived from the mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d). T able VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The Veteran was awarded service connection for high tone deafness 
of the left ear by rating decision dated in October 1962, at 
which time a noncompensable disability rating was assigned.  In 
February 2007, the Veteran requested an increased disability 
rating for his service-connected disability.  By rating action 
dated in June 2007, service connection was awarded for bilateral 
hearing loss, at which time an initial noncompensable disability 
rating was assigned effective as of February 20, 2007, the date 
of his claim.  He subsequently expressed disagreement with the 
assigned initial disability rating and perfected a substantive 
appeal.

During his November 2009 and March 2010 hearings, the Veteran 
asserted that the severity of his bilateral hearing loss 
disability was greater than contemplated by the currently 
assigned noncompensable disability rating.  He described that he 
would experience difficulty understanding speech, especially when 
not wearing his hearing aids.  He noted that he would wear the 
hearing aids 85 to 90 percent of the time, to include when 
watching television and driving.  In March 2010, his spouse added 
that if one is behind the Veteran, he could not hear that person 
at all.  Also, when in a group setting, someone is required to 
explain to the Veteran what was being said.  She offered that the 
Veteran probably misses a lot more than he realizes.

A private audiogram from B. C., Au.D., dated in November 2006, 
shows that the Veteran reported gradually decreased hearing.  He 
described that it would often sound like people were mumbling 
when speaking to him.  The associated audiometry report revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
65
55
44
LEFT
20
45
70
65
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 80 percent in the left ear 
(although it is unclear from the report whether the Maryland CNC 
controlled speech discrimination test was used in obtaining these 
findings).  The assessment was bilateral high frequency 
sensorineural hearing loss with excellent speech discrimination 
in the right ear and good discrimination in the left ear.

Under Table VI of the regulations, the Veteran's hearing level in 
the right ear was II, and his hearing level in the left ear was 
IV.  Under Table VII of the regulations, a Level II hearing 
impairment in the better ear coupled with a Level IV hearing 
impairment in the worse ear warrants a noncompensable disability 
rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100 (2009).

A private audiogram from M. M., M.A., dated in May 2007, shows 
that the Veteran reported difficulty hearing in noise.  He 
indicated that he was not receiving any treatment for his 
disability.  Functional impairment was said to be difficulty 
hearing in noise.   Audiometric testing revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
65
65
49
LEFT
15
40
70
65
48

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  The 
diagnosis was high frequency sensorineural hearing loss, 
bilaterally.

Under Table VI of the regulations, the Veteran's hearing level in 
right ear was II, and his hearing level in the left ear was II.  
Under Table VII of the regulations, a Level II hearing impairment 
in the better ear coupled with a Level II hearing impairment in 
the worse ear warrants a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2009).

A VA audiology consult report dated in December 2007 shows that 
the Veteran reported that his hearing aids would function poorly 
in noisy environments.  Audiometric testing revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
65
65
48
LEFT
20
55
70
75
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  The 
assessment was normal to sloping to moderately severe 
sensorineural hearing loss.  Speech discrimination ability was 
said to be excellent in the right ear and good in the left ear.

Under Table VI of the regulations, the Veteran's hearing level in 
right ear was I, and his hearing level in the left ear was II.  
Under Table VII of the regulations, a Level I hearing impairment 
in the better ear coupled with a Level II hearing impairment in 
the worse ear warrants a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2009).

A VA audio examination report dated in December 2009, shows that 
the Veteran reported difficulty in some listening environments.  
He indicated that his overall functional impairment was 
difficulty with communication.  Audiometric testing revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
65
70
54
LEFT
25
55
65
70
54

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  The 
diagnosis was bilateral severe high frequency  hearing loss.  The 
examiner added that the condition did not have an effect on the 
Veteran's usual occupation.  The effect on his daily activity was 
that there was difficulty with communication.

Under Table VI of the regulations, the Veteran's hearing level in 
right ear was II, and his hearing level in the left ear was IV.  
Under Table VII of the regulations, a Level II hearing impairment 
in the better ear coupled with a Level IV hearing impairment in 
the worse ear warrants a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2009).

A VA audiological evaluation report dated in March 2010 shows 
that audiometric testing revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
65
65
49
LEFT
25
55
70
70
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

Under Table VI of the regulations, the Veteran's hearing level in 
right ear was I, and his hearing level in the left ear was II.  
Under Table VII of the regulations, a Level I hearing impairment 
in the better ear coupled with a Level II hearing impairment in 
the worse ear warrants a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2009).

Based on this record, the Board finds that the evidence does not 
demonstrate an entitlement to a higher (compensable) disability 
rating for the Veteran's bilateral sensorineural hearing loss.

The Board has also considered whether a higher disability rating 
might be warranted based on exceptional patterns of hearing 
impairment.  However, a compensable disability rating is not 
warranted under Table VIa as the Veteran's pure tone threshold 
was not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  
Additionally, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 Hertz 
and a puretone threshold of 70 dB or more at 2000 Hertz, a higher 
disability rating pursuant to section 4.86(b) is also not 
warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2009).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application of 
the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 
345.  The Board recognizes the Veteran's contentions that his 
bilateral sensorineural hearing loss is of greater severity than 
reflected by the assigned disability rating.   However, 
notwithstanding the Veteran's descriptions, the audiometric 
testing results are dispositive evidence for a claim for a higher 
disability rating for hearing loss.

The Board also notes that the VA examiner in December 2009 
indicated that the Veteran's hearing loss disability did not have 
an effect on his usual occupation, and that the effect on his 
daily activity was that there was difficulty with communication.  
However, such impairment is contemplated by the rating criteria.  
The VA examiner did not indicate that the Veteran would not be 
able to hear well enough to function in many daily activities or 
employment situations.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).

As noted above, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. at 119.   However, in 
the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such staged 
ratings are not warranted.  The preponderance of the evidence is 
against the claim, therefore the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 56 (1990).

Extra-schedular consideration

Finally, the Board finds that the Veteran's bilateral 
sensorineural hearing loss does  not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is 
a three-step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  The rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability pictures are contemplated by the rating schedules, 
and the assigned schedular ratings are, therefore, adequate.  
There is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's  bilateral sensorineural 
hearing loss.  Accordingly, the claim will not be referred for 
extra-schedular consideration.


ORDER


An initial compensable disability rating for service-connected 
bilateral hearing loss is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


